1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5
     Attorneys for Defendant
6    ALYSSA LYNN NAKAMURA PRICE
7
                               IN THE UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:16-CR-00216-GEB
11
                                                          STIPULATION AND ORDER VACATING
12                                    Plaintiff,          TRIAL CONFIRMATION AND TRIAL
                                                          DATES, SETTING A STATUS
13                             v.                         CONFERENCE, AND EXCLUDING TIME
                                                          UNDER THE SPEEDY TRIAL ACT
14   ALYSSA LYNN NAKAMURA PRICE,
                                                          Court: Hon. Garland E. Burrell, Jr.
15
                                     Defendant.
16
17                                                 STIPULATION
18          1.      By previous order, this matter was set for a jury trial on January 21, 2019, and a
19   trial confirmation hearing on December 6, 2019.
20          2.      By this stipulation, Defendant ALYSSA LYNN NAKAMURA PRICE, and the
21   United States of America (“government”), by and through counsel of record, hereby request that
22   the Trial Confirmation Hearing date of December 6, 2019 and Trial Date of January 21, 2020 be
23   vacated and the matter be set for a status conference on January 17, 2020.
24          3.      The parties agree and stipulate, and request that the Court find the following:
25                  a)       The government has represented that the discovery associated with this
26          case includes financial records, summaries of interviews, and other documents associated
27          with a lengthy interstate financial and drug investigation. This discovery has been either
28

      Stipulation/Proposed Order
1          produced directly to counsel and/or made available for inspection.
2                  b)       On October 11, 2019, co-defendant Zachery Bastien pleaded guilty to
3          Count One of the Superseding Indictment charging conspiracy to structure monetary
4          transactions in violation of 18 U.S.C. § 371. Bastien pleaded guilty in the case related
5          Case Nos. 2:16-CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225 GEB, and is currently
6          scheduled to be sentenced in January 2020. Bastien’s plea agreement included a
7          cooperation provision. Following Bastien’s guilty pleas, the government provided in
8          discovery additional discovery pertaining to financial transactions and interviews
9          conducted in this case. This discovery has been either produced directly to counsel
10         and/or made available for inspection.
11                 c)       Following co-defendant Bastien’s plea in this case, counsel for the defense
12         has met and conferred on multiple occasions with counsel for the government to discuss
13         the possibility of resolving the current indictment against Ms. Price. Those discussions
14         have been fruitful and have given rise to additional investigation by the defense, in
15         service of resolving the case. The parties continue to negotiate the case toward a non-
16         trial resolution.
17                 d)       Whereas, defense counsel desires additional time after counsel’s review
18         and investigation of all the discovery provided by the United States to aid in the
19         preparation of his/her respective client’s defense and otherwise advise the client on the
20         ramifications of accepting or rejecting any plea offer made to the client.
21                 e)       Whereas, there are currently three defendants remaining who are
22         scheduled for trial in this case, although the number of defendants who actually proceed
23         to trial may change; and
24                f)        Whereas, the criminal conspiratorial acts charged in the Indictments in
25        each of the three related case [Nos. 2:16-CR-216 GEB, 2:16-CR-224 GEB, 2:16-CR-225
26        GEB] are alleged to have taken place in multiple counties and multiple federal judicial
27
          districts, and are alleged to involve approximately 255 banking transactions. The United
28

     Stipulation/Proposed Order
1          States anticipates relying on several hundred exhibits at trial.
2           4.      It is hereby STIPULATED and AGREED by and between plaintiff United States
3    of America, on the one hand, and defendant Alyssa Lynn Nakamura Price, on the other hand,
4    through their respective attorneys, that:
5                   (1)      the presently set December 6, 2019 trial confirmation hearing and January
6           21, 2020 trial date shall be vacated and a status conference set for January 17, 2020, at
7           9:00 a.m.;
8                    (2)     the Court shall find that this case is unusual and complex, as related to the
9           other three cases, due to the number of defendants (four), and the nature of the
10          prosecution (as described above) that it is unreasonable to expect adequate preparation
11          for pretrial proceedings or for the trial itself within the time limits established by 18
12          U.S.C. § 3161;
13                  (3)      the Court shall find that the denial of the requested continuance would
14          deny counsel for each defendant the reasonable time necessary for effective preparation,
15          taking into account the exercise of due diligence;
16                  (4)      the Court shall find that the ends of justice served by the granting of such
17          continuance outweigh the best interests of the public and the defendants in a speedy trial;
18                   (5)     pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local
19           Codes T2 and T4, the Court shall exclude time from the date of the parties’ stipulation,
20           December 5, 2019, until the proposed January 17, 2020, status conference from
21           computation of time within which the trial of this matter must be commenced to allow
22           each defense counsel time to prepare his/her client's defense,.
23
24   DATED: December 5, 2019                                MCGREGOR W. SCOTT
                                                            United States Attorney
25
                                                            /s/ Kevin C. Khasigian
26                                                          By: KEVIN C. KHASIGIAN
                                                            Assistant United States Attorney
27
28   DATED: December 5, 2019                                HEATHER E. WILLIAMS
                                                            Federal Public Defender
      Stipulation/Proposed Order
1
                                  /s/ Hannah R. Labaree
2                                 By: HANNAH R. LABAREE
                                  Attorney for defendant
3                                 ALYSSA LYNN NAKAMURA PRICE
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation/Proposed Order
1                                                  ORDER
2           Pursuant to stipulation of respective counsel for the parties, and good cause appearing
3    therefrom, the Court adopts the stipulation of the parties in its entirety as its ORDER.
4           The Court hereby finds that:
5                   (1)      the case, as related to the other three cases, is unusual and complex due to
6           the number of defendants (four) and the nature of the prosecution (as described above)
7           that it is unreasonable to expect adequate preparation for pretrial proceedings or for the
8           trial itself within the time limits established by 18 U.S.C. § 3161;
9                   (2)      the denial of the requested continuance would deny counsel for each
10          defendant the reasonable time necessary for effective preparation, taking into account the
11          exercise of due diligence; and
12                  (3)      the ends of justice served by the granting of such continuance outweigh
13          the best interests of the public and the defendants in a speedy trial.
14          Therefore, it is hereby ORDERED that:
15                  (4)      the presently set December 6, 2019 trial confirmation hearing and January
16          21, 2020 trial date shall be vacated and a status conference set for January 17, 2020, at
17          9:00 a.m; and
18                  (5)      pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(ii) and (iv) and Local
19          Codes T2 and T4, time is excluded from the date of the parties’ stipulation, December 5,
20          2019, until the proposed January 17, 2020, status conference from computation of time
21          within which the trial of this matter must be commenced to allow each defense counsel
22          time to prepare his/her client's defense.
23
24   Dated: December 6, 2019
25
26
27
28

      Stipulation/Proposed Order
